PROSPECTUS 2,125,000 SHARES GETPOKERRAKEBACK.COM COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. SEE SECTION ENTITLED "RISK FACTORS" BEGINNING ON PAGE 3. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The expenses of the offering, estimated at $13,511, will be paid by us. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is:April12, 2007 You should rely only on the information contained in this Prospectus and the information we have referred you to. We have not authorized any person to provide you with any information that is different. Table Of Contents Summary 1 Risk Factors 3 Special Note about Forward-looking statements 7 Use of Proceeds 7 Determination of Offering Price 7 Dilution 8 Selling Shareholders 8 Plan of Distribution 13 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management. 15 Description of Securities 17 Interest of Named Experts and Counsel 18 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 18 Organization Within Last Five Years 18 Description of Business 18 Plan of Operations 22 Description of Property 26 Certain Relationships and Related Transactions 26 Market for Common Equity and Related Stockholder Matters 26 Executive Compensation 28 Financial Statements 29 Changes in and Disagreements with Accountants 30 Available Information 30 i Summary Prospective investors are urged to read this prospectus in its entirety. We commenced business by developing and launching our web site, getpokerrakeback.com, on which we offer “rake backs” to online poker players. Online poker rooms retain a percentage of the pot, which is called the rake. Rake backs are a poker loyalty program that rewards players for playing online poker at a specific online poker room. Online poker rooms generate revenue by retaining a percentage of the total amount waged on each hand of poker which is called the pot. With rake backs a portion of the rake is returned to a player. Rake backs are possible with online poker rooms because the costs of running online rooms are significantly lower than running a brick and mortar poker room.
